DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (U.S. Patent Publication Number 2018/0337534) in view of Won et al. (U.S. Patent Publication Number 2015/0194838) and in further view of Harel et al. (U.S. Patent Publication Number 2013/0322558).
Regarding Claim 1:
Bell et al. discloses a power transmitting unit (PTU) for wireless power transmission (Fig. 3, transmitter 302 and its related discussion; see, for example, paragraphs 0141-0142), the PTU comprising: a communication transceiver connecting a communication link with at least one power receiving unit (PRU) and exchanging parameters necessary for the WPT through the connected communication link (Fig.’s 2-3, transmitter 302 comprising communication component 312 for communicating with communications components 324 of receiver(s) 320, steps 201, 209, etc., and their related discussion; see, for example, paragraphs 0127-0128, 0136-0137, and 0141-0148); and a power controller (Fig. 3, micro-controller 310 of transmitter 302, and its related discussion) configured to: receive a PRU beacon from the PRU (Fig. 2, steps 201 and 209, and their related discussion; see, for example, paragraphs 0136-0137 which discloses the receiver may generate control data containing information directed towards information useful for “adjusting the power transmission signals and/or pocket-forming.”), extract a phase difference between a plurality of antennas by analyzing a continuous wave (CW) of the PRU beacon (Fig. 2, steps 209 and 211, and their related discussion; see, for example, paragraphs 0136-0137, and 0139 which disclose the power transmitter may include a processor configured to analyze the control data received and reconfigure/recalibrate the antennas so as to achieve more effective power transmission, i.e. based upon a difference and subsequent adjustment in phase of the transmit antennas, for example), and transmit power to the PRU in the allocated DPS in consideration of the phase difference (Fig. 2, steps 209 and 211, and their related discussion; see, for example, paragraphs 0136-0137, and 0139 which disclose the recalibrated antennas may transmit the newly determined, more-effective features of the wireless power). While Bell discloses communication between a PTU and PRU, Bell fails to teach a power controller configured to transmit, to the PRU, a PTU beacon containing information about a dedicated power slot (DPS) allocated to the PRU.
However, Won et al. discloses a power transmitting unit (PTU) for wireless power transmission (Fig. 4, power supply apparatus 100 and its related discussion), the PTU comprising: a communication transceiver connecting a communication link with at least one power receiving unit (PRU) and exchanging parameters necessary for the WPT through the (Fig.’s 4-5, communication modem 130 enabling communication with chargeable device 200, superframes 300 including request period 310, response period 320, etc., and their related discussion; see, for example, paragraphs 0066, 0070-0071, etc. which disclose a power-reception request or power transmission scheduling information, and in response, the chargeable device may send power-reception response information, thereby facilitating data exchange related to wireless power transfer); and a power controller (Fig. 4, control unit 140 and its related discussion) configured to: transmit, to the PRU, a PTU beacon containing information about a dedicated power slot (DPS) allocated to the PRU in a super frame including a plurality of DPSs (Fig.’s 4-7, control unit 140 and its related discussion; see, for example, paragraphs 0066, 0070-0071, 0076, etc. which disclose the control unit is configured to transmit information in relation to a corresponding slot associated with a scheduling result), receive a PRU beacon from the PRU (Fig.’s 4-7, chargeable device 200 configured to provide a response to power supply apparatus 100, and their related discussion; see, for example, paragraphs 0066, 0070-0071, 0076, etc. which disclose the chargeable device(s) may send a response or power-reception response information to the power supply apparatus), extract a phase difference, and transmit power to the PRU in the allocated DPS in consideration of the phase difference (Fig.’s 4-7, control unit 140, power conversion unit 120, etc., and their related discussion; see, for example, paragraphs 0066-0068, etc. which disclose, based upon the shared power resources, active matching adjustments may be made). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bell to transmit a beacon containing information about a dedicated power slot, as taught within Won, 
However, Harel et al. discloses connecting a communication link through legacy communication (see, for example, Abstract, paragraphs 0025, 0043, claim 3, etc. which disclose legacy communication may be utilized within an RF system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bell to utilize legacy communication protocol, as taught within Harel, since legacy communication is a well-known form, and accepted industrial standard, for communication between devices. Furthermore, it should be noted that satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art. Also, in this case, selecting a given communication scheme would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 
Regarding Claim 4:
Bell et al. discloses a power receiving unit (PRU) for wireless power transmission (WPT), the PRU comprising: a communication transceiver connecting a communication link with a power transmitting unit (PTU) and exchanging parameters necessary for the WPT through the connected communication link (Fig.’s 2-3, communications components 324 of receiver(s) 320 communicating with transmitter 302 comprising communication component 312, steps 201, 209, etc., and their related discussion; see, for example, paragraphs 0127-0128, 0136-0137, and 0141-0148); and a power controller configured to: transmit a PRU beacon to the PTU (Fig. 2, steps 201 and 209, and their related discussion; see, for example, paragraphs 0136-0137 which discloses the receiver may generate control data containing information directed towards information useful for “adjusting the power transmission signals and/or pocket-forming.”), and receive power from the PTU in the allocated DPS (Fig. 2, steps 209 and 211, and their related discussion; see, for example, paragraphs 0136-0137, and 0139 which disclose the recalibrated antennas may transmit the newly determined, more-effective features of the wireless power). While Bell discloses communication between a PTU and PRU, Bell fails to teach a power controller configured to receive, from the PTU, a PTU beacon containing information about a dedicated power slot (DPS) allocated to the PRU.
However, Won et al. discloses a power receiving unit (PRU) for wireless power transmission (WPT), the PRU comprising: a communication transceiver connecting a communication link with a power transmitting unit (PTU) and exchanging parameters necessary for the WPT through the connected communication link (Fig.’s 4-5, communication modem 230 of chargeable device 200 enabling communication with power supply apparatus 100, superframes 300 including request period 310, response period 320, etc., and their related discussion; see, for example, paragraphs 0066, 0070-0071, etc. which disclose a power-reception request or power transmission scheduling information, and in response, the chargeable device may send power-reception response information, thereby facilitating data exchange related to wireless power transfer); and a power controller (Fig. 4, control unit 240 and its related discussion) configured to: receive, from the PTU, a PTU beacon containing (Fig.’s 4-7, control unit 240, communication modem 230, and their related discussion; see, for example, paragraphs 0066-0067, 0070-0071, 0076, etc. which disclose the control unit 140 of the power supply apparatus 100 is configured to transmit information in relation to a corresponding slot associated with a scheduling result to chargeable device 200 with control unit 240), transmit a PRU beacon to the PTU in the allocated DPS (Fig.’s 4-7, chargeable device 200 configured to provide a response to power supply apparatus 100, and their related discussion; see, for example, paragraphs 0066, 0070-0071, 0076, etc. which disclose the chargeable device(s) may send a response or power-reception response information to the power supply apparatus), and receive power from the PTU in the allocated DPS (Fig.’s 4-7, control unit 140, power conversion unit 120, etc., and their related discussion; see, for example, paragraphs 0066-0068, etc. which disclose, based upon the shared power resources, active matching adjustments may be made). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bell to transmit a beacon containing information about a dedicated power slot, as taught within Won, so as to further facilitate power transfer to a plurality of wireless power receivers in an organized manner, thereby establishing a more robust and efficient power transfer system. Furthermore, while Modified Bell discloses communication between the PTU and PRU, Modified Bell fails to explicitly teach said communication is through “legacy communication.”
However, Harel et al. discloses connecting a communication link through legacy communication (see, for example, Abstract, paragraphs 0025, 0043, claim 3, etc. which disclose legacy communication may be utilized within an RF system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bell to utilize legacy communication protocol, as taught within Harel, since legacy communication is a well-known form, and accepted industrial standard, for communication between devices. Furthermore, it should be noted that satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art. Also, in this case, selecting a given communication scheme would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 7:
Bell et al. discloses a method for controlling wireless power transmission (WPT) at a power transmitting unit (PTU) (Fig. 3, transmitter 302 and its related discussion; see, for example, paragraphs 0141-0142), the method comprising: at a communication transceiver, connecting a communication link with at least one power receiving unit (PRU); at the communication transceiver, exchanging parameters necessary for the WPT through the connected communication link (Fig.’s 2-3, transmitter 302 comprising communication component 312 for communicating with communications components 324 of receiver(s) 320, steps 201, 209, etc., and their related discussion; see, for example, paragraphs 0127-0128, 0136-0137, and 0141-0148); at a power controller (Fig. 3, micro-controller 310 of transmitter 302, and its related discussion) receiving a PRU beacon from the PRU (Fig. 2, steps 201 and 209, and their related discussion; see, for example, paragraphs 0136-0137 which discloses the receiver may generate control data containing information directed towards information useful for “adjusting the power transmission signals and/or pocket-forming.”); at the power controller, extracting a phase difference between a plurality of antennas by analyzing a continuous wave (CW) of the PRU beacon (Fig. 2, steps 209 and 211, and their related discussion; see, for example, paragraphs 0136-0137, and 0139 which disclose the power transmitter may include a processor configured to analyze the control data received and reconfigure/recalibrate the antennas so as to achieve more effective power transmission, i.e. based upon a difference and subsequent adjustment in phase of the transmit antennas, for example), and at the power controller, transmitting power to the PRU in the allocated DPS in consideration of the phase difference (Fig. 2, steps 209 and 211, and their related discussion; see, for example, paragraphs 0136-0137, and 0139 which disclose the recalibrated antennas may transmit the newly determined, more-effective features of the wireless power). While Bell discloses communication between a PTU and PRU, Bell fails to teach a power controller configured to transmit, to the PRU, a PTU beacon containing information about a dedicated power slot (DPS) allocated to the PRU.
However, Won et al. discloses a method for controlling wireless power transmission (WPT) at a power transmitting unit (PTU) (Fig. 4, power supply apparatus 100 and its related discussion), the method comprising: at a communication transceiver, connecting a communication link with at least one power receiving unit (PRU); at the communication transceiver, exchanging parameters necessary for the WPT through the connected communication link (Fig.’s 4-5, communication modem 130 enabling communication with chargeable device 200, superframes 300 including request period 310, response period 320, etc., and their related discussion; see, for example, paragraphs 0066, 0070-0071, etc. which disclose a power-reception request or power transmission scheduling information, and in response, the chargeable device may send power-reception response information, thereby facilitating data exchange related to wireless power transfer); at a power controller (Fig. 4, control unit 140 and its related discussion), transmitting, to the PRU, a PTU beacon containing information about a dedicated power slot (DPS) allocated to the PRU in a super frame including a plurality of DPSs (Fig.’s 4-7, control unit 140 and its related discussion; see, for example, paragraphs 0066, 0070-0071, 0076, etc. which disclose the control unit is configured to transmit information in relation to a corresponding slot associated with a scheduling result); at the power controller, receiving a PRU beacon from the PRU (Fig.’s 4-7, chargeable device 200 configured to provide a response to power supply apparatus 100, and their related discussion; see, for example, paragraphs 0066, 0070-0071, 0076, etc. which disclose the chargeable device(s) may send a response or power-reception response information to the power supply apparatus); at the power controller, extracting a phase difference; and at the power controller, transmitting power to the PRU in the allocated DPS in consideration of the phase difference (Fig.’s 4-7, control unit 140, power conversion unit 120, etc., and their related discussion; see, for example, paragraphs 0066-0068, etc. which disclose, based upon the shared power resources, active matching adjustments may be made). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bell to transmit a beacon containing information about a dedicated power slot, as taught within Won, so as to further facilitate power transfer to a plurality of wireless power receivers in an organized manner, thereby establishing a more 
However, Harel et al. discloses connecting a communication link through legacy communication (see, for example, Abstract, paragraphs 0025, 0043, claim 3, etc. which disclose legacy communication may be utilized within an RF system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bell to utilize legacy communication protocol, as taught within Harel, since legacy communication is a well-known form, and accepted industrial standard, for communication between devices. Furthermore, it should be noted that satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art. Also, in this case, selecting a given communication scheme would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Regarding Claim 10:
Bell et al. discloses a method for controlling wireless power transmission (WPT) at a power receiving unit (PRU), the method comprising: at a communication transceiver, connecting a communication link with a power transmitting unit (PTU); at the communication transceiver, exchanging parameters necessary for the WPT through the connected communication link (Fig.’s 2-3, communications components 324 of receiver(s) 320 communicating with transmitter 302 comprising communication component 312, steps 201, 209, etc., and their related discussion; see, for example, paragraphs 0127-0128, 0136-0137, and 0141-0148); at a power controller, transmitting a PRU beacon to the PTU (Fig. 2, steps 201 and 209, and their related discussion; see, for example, paragraphs 0136-0137 which discloses the receiver may generate control data containing information directed towards information useful for “adjusting the power transmission signals and/or pocket-forming.”), at the power controller, receiving power from the PTU in the allocated DPS (Fig. 2, steps 209 and 211, and their related discussion; see, for example, paragraphs 0136-0137, and 0139 which disclose the recalibrated antennas may transmit the newly determined, more-effective features of the wireless power). While Bell discloses communication between a PTU and PRU, Bell fails to teach a power controller configured to receive, from the PTU, a PTU beacon containing information about a dedicated power slot (DPS) allocated to the PRU.
However, Won et al. discloses a method for controlling wireless power transmission (WPT) at a power receiving unit (PRU), the method comprising: at a communication transceiver, connecting a communication link with a power transmitting unit (PTU); at the communication transceiver, exchanging parameters necessary for the WPT through the connected communication link (Fig.’s 4-5, communication modem 230 of chargeable device 200 enabling communication with power supply apparatus 100, superframes 300 including request period 310, response period 320, etc., and their related discussion; see, for example, paragraphs 0066, 0070-0071, etc. which disclose a power-reception request or power transmission scheduling information, and in response, the chargeable device may send power-reception response information, thereby facilitating data exchange related to wireless power transfer); at a power controller (Fig. 4, control unit 240 and its related discussion), receiving, from the (Fig.’s 4-7, control unit 240, communication modem 230, and their related discussion; see, for example, paragraphs 0066-0067, 0070-0071, 0076, etc. which disclose the control unit 140 of the power supply apparatus 100 is configured to transmit information in relation to a corresponding slot associated with a scheduling result to chargeable device 200 with control unit 240); at the power controller, transmitting a PRU beacon to the PTU in the allocated DPS (Fig.’s 4-7, chargeable device 200 configured to provide a response to power supply apparatus 100, and their related discussion; see, for example, paragraphs 0066, 0070-0071, 0076, etc. which disclose the chargeable device(s) may send a response or power-reception response information to the power supply apparatus); and at the power controller, receiving power from the PTU in the allocated DPS (Fig.’s 4-7, control unit 140, power conversion unit 120, etc., and their related discussion; see, for example, paragraphs 0066-0068, etc. which disclose, based upon the shared power resources, active matching adjustments may be made)
However, Harel et al. discloses connecting a communication link through legacy communication (see, for example, Abstract, paragraphs 0025, 0043, claim 3, etc. which disclose legacy communication may be utilized within an RF system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Bell to utilize legacy communication protocol, as taught within Harel, since legacy communication is a well-known form, and accepted industrial standard, for communication between devices. Furthermore, it should be noted that satisfying the operational and/or regulatory requirements of a particular application would have flown naturally to one of ordinary skill in the art. Also, in this case, selecting a given communication scheme would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
Allowable Subject Matter
Claims 2-3, 5-6, 8-9, and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claims 2, 5, 8, and 11 are each directed towards utilization of a specific frequency band for power transmission which appears to be directed towards a non-obvious improvement over the prior art of record. Similarly, dependent claims 3, 6, 9, and 12 are directed towards the super frame and its respective slot order values and contents, which also .
Conclusion
Prior art considered relevant, but not currently relied upon, includes:
Joye et al. (U.S. Patent Publication Number 2016/0156232) which teaches the utilization of legacy communication
Kwon et al. (U.S. Patent Publication Number 2018/0205256) which teaches the utilization of legacy communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836